IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0419
                            Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DARIAN LENSGRAF,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Tom Reidel,

Judge.



      Darian   Lensgraf    appeals   his   conviction   for   first-degree   murder.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

         Darian Lensgraf appeals his conviction for first-degree murder. We affirm.

         Early in the morning, Lensgraf entered his grandmother’s home and

stabbed her multiple times with a bayonet, killing her. The State charged Lensgraf

with first-degree murder. Lensgraf raised an insanity defense. At trial, Lensgraf

and the State presented conflicting expert testimony about Lensgraf’s mental state.

Ultimately, the jury found Lensgraf guilty as charged.

         On appeal, Lensgraf claims there was insufficient evidence to support his

conviction.1 We analyze sufficiency-of-the-evidence questions for corrections of

errors at law. State v. Folkers, 941 N.W.2d 337, 338 (Iowa 2020). We consider

all evidence presented in the light most favorable to the State, and we draw all

reasonable inferences in its favor. State v. Thomas, 847 N.W.2d 438, 442 (Iowa

2014).     Importantly, we do not weigh evidence, consider the credibility of

witnesses, nor do we attempt to resolve evidentiary disputes. State v. Nitcher, 720

N.W.2d 547, 556 (Iowa 2006). Our review is limited only to test evidentiary



1 Lensgraf also argues trial counsel was ineffective for failing to object to the
admission of certain character evidence at trial. We won’t reach the merits of this
argument because Iowa Code section 814.7 (2020) precludes our review of
ineffective-assistance claims on direct appeal. See State v. Kuhse, 937 N.W.2d
622, 627 (Iowa 2020). Section 814.7 became effective on July 1, 2019, and applies
to all appeals arising after that date. See State v. Macke, 933 N.W.2d 226, 228
(Iowa 2019) (“[W]e hold Iowa Code section[] . . . 814.7, as amended do[es] not
apply to a direct appeal from a judgment and sentence entered before July 1,
2019.”). Lensgraf’s judgment and sentence were entered on March 6, 2020.
        We note Lensgraf’s arguments that section 814.7 is unconstitutional
because it violates the separation of powers as well as equal protection. But our
supreme court has already rejected those arguments. State v. Tucker, 959 N.W.2d
140, 145 (Iowa 2021) (addressing separation-of-powers argument); State v.
Treptow, 960 N.W.2d 98, 104 (Iowa 2021) (addressing equal-protection
argument).
                                           3


sufficiency, and so long as substantial record evidence supports the verdict, we

will uphold it. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). “Evidence is

substantial if it would convince a rational trier of fact the defendant is guilty beyond

a reasonable doubt.” State v. Hearn, 797 N.W.2d 577, 579–80 (Iowa 2011)

(quoting State v. Hansen, 750 N.W.2d 111, 112 (Iowa 2008)).

       Lensgraf argues the evidence is insufficient because the State failed to

prove “malice aforethought,” an essential element of first-degree murder.2 As the

jury instructions correctly explained, “malice aforethought” means “a fixed purpose

or design to do some physical harm to another which exists before the act is

committed.”3 Lensgraf claims he “presented overwhelming evidence to rebut

malice aforethought based on [his] documented mental illness[,] which established

[he] committed the killing because of mental incapacity.” Lensgraf points to the

testimony of Dr. Steven Bruce, a clinical psychologist. After the killing, Dr. Bruce

interviewed and assessed Lensgraf. At trial, Dr. Bruce testified that Lensgraf

suffered from schizophrenia and experienced hallucinations at the time of the



2 In its brief, the State sometimes suggests that the (or, at least, an) issue on
appeal is whether “the jury reasonably rejected Lensgraf’s insanity defense,” as to
which Lensgraf bore the burden of proof. In his brief, however, Lensgraf only
mentions “insanity” in passing. Instead, Lensgraf frames the issue on appeal as
whether the State carried its burden of proving malice aforethought. This is most
clearly expressed in Lensgraf’s “Conclusion” paragraph, where he states: “Based
on the evidence, the State failed to establish that [Lensgraf] had the required
malice aforethought. Due to this failure, the State did not establish all required
elements of the crime and Lensgraf’s conviction should be vacated.” So we follow
Lensgraf’s lead by focusing on whether there was sufficient evidence from which
the jury could find malice aforethought.
3 Lensgraf did not object to this instruction.     “Where, as here, the jury was
instructed without objection, the jury instruction becomes the law of the case for
the purposes of reviewing the sufficiency of the evidence.” State v. Banes, 910
N.W.2d 634, 639 (Iowa Ct. App. 2018).
                                            4


killing. Dr. Bruce testified that it was unlikely that Lensgraf had the mental capacity

to understand or appreciate the nature of his crimes. Lensgraf argues, “[Dr.]

Bruce’s testimony was more than enough to rebut that” Lensgraf “had the state of

mind to form malice aforethought.”

         Importantly, though, the question on appeal is not whether evidence might

have supported a different verdict. Cf. Nitcher, 720 N.W.2d at 556 (recognizing a

jury is free to reject certain evidence and credit other evidence). Rather, the

question is whether there was evidence to support the jury’s actual verdict. “[I]t is

not for us to interfere with the finding made when supported by substantial

evidence, even though the evidence may have also supported a finding favorable

to the defendant.” State v. Keeton, 710 N.W.2d 531, 535 (Iowa 2006); see Fed.

Exp. Corp. v. Mason City Hum. Rts. Comm’n, 852 N.W.2d 509, 511 (Iowa Ct. App.

2014) (“[E]vidence is not insubstantial merely because it would have supported

contrary inferences.” (alteration in original) (citation omitted)).

         So we focus on whether there was substantial evidence to support the jury’s

finding that Lensgraf acted with malice aforethought, “a fixed purpose or design to

do some physical harm to another which exists before the act is committed.” We

think there was. As Lensgraf concedes, and the jury instructions provided, malice

aforethought may be inferred from a defendant’s use of a dangerous weapon.

Here the evidence showed Lensgraf used a dangerous weapon, a bayonet,

against his grandmother.4


4   The jury instructions defined a “dangerous weapon” as
         any device or instrument designed primarily for use in inflicting death
         or injury, and when used in its designated manner is capable of
         inflicting death. It is also any sort of instrument or device actually
                                         5


       Moreover, this is not a case in which the victim was only stabbed once,

perhaps as an accident. Rather, the evidence showed Lensgraf inflicted multiple

stab wounds. This also supports a finding of malice aforethought. See State v.

Poyner, 306 N.W.2d 716, 718 (Iowa 1981) (“The multiple [stab] wounds refute any

suggestion of inadvertence or mistake and supply strong evidence of malice and

intent to kill.”); see also State v. Linderman, 958 N.W.2d 211, 222 (Iowa Ct. App.

2021) (“A beating of that nature requires inflicting injury over and over such that a

jury could infer deliberation and thoughtfulness with each blow.”).

       Finally, we note the jury was under no obligation to believe Dr. Bruce’s

opinions about Lensgraf’s mental state. The trial court properly instructed the jury

to “[c]onsider expert testimony like any other testimony. You may accept it or reject

it. You may give it as much weight as you think it deserves, considering the

witness’s education and experience, the reasons given for the opinion, and all the

other evidence in the case.”     The “other evidence in the case” included the

testimony of the State’s forensic psychologist, Dr. Tracy Thomas. Cf. State v.

Lass, 228 N.W.2d 758, 768 (Iowa 1975) (noting conflicting psychiatric and lay

testimony diverged as to defendant’s sanity and holding the issue of sanity was

“clearly” for the jury). Dr. Thomas, like Dr. Bruce, based her opinion on generally

accepted psychiatric testing and an interview with Lensgraf.          But Dr. Thomas

reached different conclusions.     Dr. Thomas concluded there was insufficient

evidence that Lensgraf suffered from any psychotic disorder.           Moreover, Dr.




       used in such a way as to indicate the user intended to inflict death or
       serious injury, and when so used is capable of inflicting death.
                                          6


Thomas opined that—even assuming Lensgraf suffered from such a disorder—he

was still able to understand the nature and quality of his actions and distinguish

between right and wrong.

          All things considered, there was sufficient evidence Lensgraf acted with

malice aforethought when he killed his grandmother by stabbing her multiple times

with a bayonet. We reject his challenge to the sufficiency of the evidence, and we

affirm.

          AFFIRMED.